      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                        '
                                                 '
       Plaintiff,                                '
                                                 '
v.                                               '   CIVIL ACTION NO. 4:20-cv-00991
                                                 '
CARRIGAN & ANDERSON, PLLC,                       '
STEPHEN P. CARRIGAN,                             '
                                                 '
       Defendants.                               '
                                                 '

                                         COMPLAINT

       The United States of America (“United States” or “Government”) brings this action on

behalf of the Centers for Medicare and Medicaid Services (“CMS”), a component of the United

States Department of Health and Human Services (“HHS”) to recover payment made under the

Medicare program on behalf of Tomas R. Tijerina pursuant to the Medicare Secondary Payer Act

(“MSP”). 42 U.S.C. § 1395y(b).

                                JURISIDISTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345, and 1367(a), 42 U.S.C. § 1395y(b)(2)(B)(iii).

       2.      This Court may exercise personal jurisdiction over Defendants pursuant to 42

U.S.C. § 1395y(b) and because Defendants reside and transact business in the Southern District

of Texas.

       3.      Venue is proper in the Southern District of Texas under 42 U.S.C. § 1395y(b) and

28 U.S.C. § 1391(b) and (c) because Defendants reside and transact business in this District.
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 2 of 8



                                            PARTIES

       4.      The United States brings this action on behalf of the Centers for Medicare and

Medicaid Services (“CMS”), a component of the United States Department of Health and Human

Services (“HHS”). The CMS administers the Medicare Program, 42 U.S.C. §§ 1395 et seq.

(“Medicare”), which was created in 1965 as part of the Social Security Act, 42 U.S.C. ' 1395 et

seq., to provide federally-funded health insurance for persons age 65 and older, persons under

age 65 with certain disabilities, and persons of all ages with end-stage renal disease.

       5.      Defendant Stephen P. Carrigan is an attorney licensed to practice law in the State

of Texas. He represented Tomas R. Tijerina in a personal injury lawsuit to recover damages and

obtained a settlement for $70,000.00 on behalf of Mr. Tijerina. The personal injury lawsuit was

Tomas R. Tijerina v. Shiel Brashear Trucking, LLC, Cause No. 1627771, in the 278th District

Court of Walker County, Texas. Mr. Carrigan’s principal place of business is located at 3100

Timmons Lane, Suite 210, Houston, Texas, 77027, or 101 N. Shoreline Blvd., Corpus Christi,

Texas 78401.

       6.      Defendant Carrigan and Anderson, PLLC is a Texas professional limited liability

company that provides legal services in the State of Texas. The law firm’s principal place of

business is located at 3100 Timmons Lane, Suite 210, Houston, Texas, 77027, or 101 N.

Shoreline Blvd., Corpus Christi, Texas 78401. Defendant Stephen P. Carrigan, a licensed

attorney in the State of Texas, is an owner of and provides legal services through Carrigan and

Anderson, PLLC. Along with Defendant Stephen P. Carrigan, Defendant Carrigan and

Anderson, PLLC represented Tomas R. Tijerina in a personal injury lawsuit to recover damages

and obtained a settlement for $70,000.00 on behalf of Mr. Tijerina. The personal injury lawsuit


                                                 2
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 3 of 8



was Tomas R. Tijerina v. Shiel Brashear Trucking, LLC, Cause No. 1627771, in the 278th

District Court of Walker County, Texas.

                          MEDICARE AS A SECONDARY PAYER

       7.      The Medicare program, which was enacted in 1965, is a federally funded program

of health insurance for the aged, the disabled, and persons suffering from end stage renal disease.

42 U.S.C. §§ 1395-1395lll (the Medicare Act). The Secretary of HHS (the Secretary), acting

through the Administrator of the CMS, has overall responsibility for the program.

       8.      In 1980, Congress enacted the Medicare Secondary Payer Act (“MSP”), which

requires insurers to make the primary payment for services rendered to Medicare beneficiaries,

leaving the Medicare program to provide benefits only as a “secondary” payer. 42 U.S.C. §

1395y(b).

       9.      The MSP uses two mechanisms to protect Medicare funds and ensure that

Medicare is the secondary payer. First, it prohibits Medicare from making payments for covered

medical items and services if payment has already been made or can reasonably be expected to

be made by another source, or "primary plan," such as the insurers that paid the settlement in this

case. 42 U.S.C. § 1395y(b)(2)(A)(ii). Second, when a primary plan cannot be expected to make

payment promptly, the MSP provisions permit Medicare to pay - but conditions those payments

on reimbursement after the primary plan makes payment. 42 U.S.C. § 1395y(b)(2)(B)(i). The

payments Medicare makes in these circumstances are referred to as Conditional Payments.

       10.     Medicare has a right to recover Conditional Payments from either the primary

plan or an entity that received payment from a primary plan. Such entities include beneficiaries

or attorneys who represent them. 42 U.S.C. § 1395y(b)(2)(B)(ii); 42 C.F.R. § 411.24(g).


                                                 3
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 4 of 8



       11.     Medicare’s right to recover Conditional Payments includes reimbursement from

payments, settlements, or judgments obtained by beneficiaries or their attorneys on personal

injury claims related to medical expenses covered by Medicare’s Conditional Payments. Id.

       12.     Upon notification of such payment, settlement, or judgment obtained by a

beneficiary or his attorney, Medicare will send to the beneficiary and/or his attorney an Initial

Determination that provides an itemization of the Conditional Payments, a request for

reimbursement of the Conditional Payments, and the right to appeal the Initial Determination.

42 U.S.C. § 1395y(b)(2)(B)(viii); 42 U.S.C. § 1395ff; 42 C.F.R. §§ 405.900-405.1140.

       13.     If this debt is not repaid within the required sixty-day time period, CMS is also

entitled to receive interest on this debt under 42 U.S.C. §1395y(b)(2)(B) and 42 C.F.R. §

411.24(m)(2). The rate of interest accruing on this debt is 9.50% per year as provided for under

42 C.F.R. § 405.378(d)

       14.     Any claim that challenges, disputes, or seeks to avoid or reduce the

reimbursement amount due to Medicare for Conditional Payments is a claim that arises under the

Medicare Act. Such claim must be channeled and exhausted first through the administrative

appeal process set out in the Medicare Act and regulations as stated above. Only after exhaustion

of the administrative remedies (appeal of the Initial Determination), can the claim be presented

to, and only to, the United States District Court which has exclusive subject matter jurisdiction to

hear these claims. 42 U.S.C. §§ 405(g), (h); 42 U.S.C. § 1395ff(b); 42 U.S.C. § 1395ii; Heckler

v. Ringer, 466 U.S. 602, 605-615 (1984); Cochran v. U.S. Health Care Financing Admin., 291

F.3d 775, 778-779 (11th Cir. 2002); Buckner v. Heckler, 804 F.2d 258, 259-260 (4th Cir. 1986).




                                                 4
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 5 of 8



       15.     The United States may bring an action in the United States District Court to

recover Conditional Payments against any entity including beneficiaries or attorneys who have

received payment from a primary plan or from the proceeds of a primary plan’s payment to any

entity. 42 U.S.C. § 1395y(b)(2)(B).

       16.     Texas state courts lack subject matter jurisdiction over claims related to the

Conditional Payments made under the MSP. As sovereign, the United States and its agencies are

immune from suit except by its expressed consent. F.D.I.C. v. Meyer, 510 U.S. 471, 475

(1994); United States v. Sherwood, 312 U.S. 584, 586 (1941); Freeman v. United States, 556

F.3d 326, 334 (5th Cir. 2009); Zayler v. U.S. Dep’t of Agric. (In Re Supreme Beef Processors,

Inc.), 468 F.3d 248, 251 (5th Cir. 2006). A court’s jurisdiction to hear or adjudicate a suit against

the United States or its agencies is defined by the specific terms of the United States’ consent to

be sued. The United States’ waiver of sovereign immunity must be unequivocal and not implied.

United States v. Mitchell, 445 U.S. 535, 538 (1980); Freeman v. United States, 556 F.3d 326,

334 (5th Cir. 2009). The United States’ consent to be sued is construed strictly in favor of the

sovereign and cannot be enlarged beyond what a statute’s language requires. United States v.

Nordic Village, Inc., 503 U.S. 30, 33 (1992). The MSP’s waiver of sovereign immunity does not

give or extend subject matter jurisdiction to any state court including Texas state courts.

               MEDICARE’S RECOVERY OF CONDITIONAL PAYMENTS

       17.     On April 14, 2016, Defendants notified CMS’s Medicare Benefits Coordination

and Recovery Center (BCRC) about Tijerina’s car accident on April 13, 2014, his resulting

personal injuries, and his lawsuit to recover damages from the responsible parties. See Exhibit

“A”, a copy of Defendants’ April 13, 2014, notification.


                                                  5
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 6 of 8



       18.     On March 30, 2017, Defendants notified BCRC that Tijerina had settled his

lawsuit with the responsible parties for $70,000.00. See Exhibit “B”, a copy of Defendants’

March 30, 2017, notification.

       19.     On April 10, 2017, BCRC sought to recover the Conditional Payments and sent

Defendants an Initial Determination demanding reimbursement of $46,244.74 that the Medicare

program paid for Tijerina’s medical expenses related to his lawsuit. See Exhibit “C”, a copy of

BCRC’s April 10, 2017, Initial Determination. The Initial Determination explained the Medicare

Secondary Payer statute, the amount paid by the Medicare program for Tijerina’s medical

expenses, and Tijerina’s responsibility to reimburse the Medicare program. Further, the Initial

Determination explained Tijerina’s right to appeal the Initial Determination. The Initial

Determination included a Payment Summary Form itemizing Tijerina’s medical expenses paid

by the Medicare program.

       20.     On April 19, 2017, Defendants filed a motion with the 278th Judicial District

Court in Waller County, Texas, that challenged the Initial Determination by the Medicare

program. The Defendants sent BCRC copies of their motion. See Exhibit “D”, a copy of

Defendant’s letters sent to BCRC.

       21.     On July 20, 2017, BCRC renewed Medicare’s efforts to recover the Conditional

Payments and sent Defendants a Demand Letter for $47,343.05, the amount the Medicare

program paid for Tijerina’s medical expenses related to his lawsuit plus statutory accrued

interest. See Exhibit “E”, a copy of BCRC’s July 20, 2017, Demand Letter. The Demand Letter

included a Payment Summary Form itemizing Tijerina’s medical expenses paid by the Medicare

program.


                                                 6
      Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 7 of 8



       22.     On August 3, 2017, the Defendants without responding to BCRC’s Initial

Determination or Demand Letter, sent BCRC a copy of an order issued by the 278th Judicial

District Court in Waller County, Texas, that reduced the recovery of Medicare’s Conditional

Payments by 90% to $4,700.00 and a check for $4,700.00. See Exhibit “F”, a copy of

Defendants’ August 3, 2017, letter sent to BCRC. To date, Medicare has not received additional

payments to reimburse Medicare’s Conditional Payments.

       23.     The 278th Judicial District Court lacked subject matter jurisdiction to adjudicate a

challenge to Medicare’s recovery of Conditional Payments. Its order reducing or otherwise

limiting Medicare’s recovery is void and unenforceable per the United States’ sovereign

immunity.

       24.     The current amount owed by Defendants to Medicare for its Conditional

Payments is $53,445.93 ($42,643.05 principal, $10,802.88 interest). Pursuant to the MSP, the

United States is entitled to recover this debt from Defendants.

                                        PRAYER FOR RELIEF

       WHEREFORE, the United States demands and prays that judgment be entered in its

favor against Defendants for:

      A.      The sum in paragraph 24, pre-judgment interest, administrative costs, and post-
judgment interest;

       B.      Attorney’s fees; and

       C.      Other relief the Court deems proper.




                                                 7
Case 4:20-cv-00991 Document 1 Filed on 03/18/20 in TXSD Page 8 of 8



                                     Respectfully submitted,

                                     RYAN K. PATRICK
                                     United States Attorney

                              BY:     /s/ Jose Vela Jr.
                                     Jose Vela Jr.
                                     Assistant United States Attorney
                                     Attorney in Charge
                                     Fed ID# 25492
                                     Texas State Bar No. 24040072
                                     1000 Louisiana Street, Suite 2300
                                     Houston, Texas 77002
                                     713.567.9000
                                     713.718.3303 (fax)




                                 8
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 1 of 6




           EXHIBIT “A”
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 2 of 6
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 3 of 6
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 4 of 6
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 5 of 6
Case 4:20-cv-00991 Document 1-1 Filed on 03/18/20 in TXSD Page 6 of 6
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 1 of 37




           EXHIBIT “B”
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 2 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 3 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 4 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 5 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 6 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 7 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 8 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 9 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 10 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 11 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 12 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 13 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 14 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 15 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 16 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 17 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 18 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 19 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 20 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 21 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 22 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 23 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 24 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 25 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 26 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 27 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 28 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 29 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 30 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 31 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 32 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 33 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 34 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 35 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 36 of 37
Case 4:20-cv-00991 Document 1-2 Filed on 03/18/20 in TXSD Page 37 of 37
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 1 of 18




           EXHIBIT “C”
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 2 of 18
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 3 of 18




                                                     overpayment we have determined you owe), (Part IV). Please note that Medicare will not
                                                     take any collection actions while your request for waiver of recovery or appeal is being
                                                     processed at any level of review;
                                                 •   Interest charges that apply if you do not repay Medicare within sixty (60) days from the
                                                     date of this letter and certain actions Medicare may decide to take if you fail to repay the
                                                     amount you owe, (Part V);
                                                 •   Whom you should contact if you have questions about this letter, (Part VI).

                                              I. Why am I required to repay Medicare?

                                              You are required to repay Medicare because Medicare paid for medical care you received related
                                              to the recovery of your case. The Medicare Secondary Payer (MSP) law allows Medicare to pay
                                              conditionally for medical care received by a Medicare beneficiary who has or may have a case.
                                              However, the law also requires Medicare to recover those payments if payment of a settlement,
*492017095000064416*
                       *492017095000064416*




                                              judgment, award, or other payment has been or could be made.

                                              If you would like to read the MSP law, you can find it in Title 42 of the United States Code,
                                              Section 1395y(b)(2). You can also find the regulations that explain how the Medicare program
                                              recovers amounts it is owed under the MSP law in Title 42 of the Code of Federal Regulations,
                                              beginning at Section 411.20.

                                              II. How did Medicare decide how much money I owe?

                                              The Medicare program paid $46,244.74 for medical care related to the incident referenced above.
                                              The list of these Medicare Part A and Part B Fee-for-Service claims paid by Medicare is enclosed
                                              with this letter. The Medicare program generally reduces the amount a Medicare beneficiary is
                                              required to repay by taking into account the costs (such as attorney’s fees) paid by the beneficiary
                                              to obtain his/her settlement, judgment, award, or other payment. You can find the formula we
                                              use to decide how much the amount of this reduction should be at 42 C.F.R., sub-section 411.37.
                                              We have applied the formula and determined that the amount you owe Medicare is$46,244.74.

                                              This letter relates only to money paid from your current settlement, judgment, award or other
                                              payment. If, in the future, you receive additional consideration or compensation from any source
                                              related to this injury, incident, or illness, you must let us know.

                                              III. If I accept this determination, how do I repay Medicare what I owe?

                                              As stated, Medicare has calculated an overpayment of $46,244.74, with repayment requested
                                              within sixty (60) days of the date of this letter, April 10, 2017. Please send a check or money
                                              order for $46,244.74, made payable to Medicare, to us at the address listed at the end of this


                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                           SGLDBLNGHP
                                                                                                                                              Page 2 of 8
                                                   Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 4 of 18




                                              letter. Please make sure to include your name and Medicare ID on the check or money order and
                                              include a copy of this letter with your payment. If you are unable to include a copy of this letter
                                              with our payment, please include your name and Medicare ID as well as your Case Identification
                                              Number (from the beginning of this letter) on your check.

                                              The amount requested in this letter may not reflect payments you have already made prior to the
                                              issuance of this demand letter dated April 10, 2017. Upon issuing a check, please deduct
                                              previous payments made to Medicare for the above referenced debt.

                                              IV. What rights do I have if I disagree with the amount this letter says I owe or think that I
                                              should not have to repay Medicare for some other reason?

                                              Right to Request a Waiver- You have the right to request that the Medicare program waive
                                              recovery of the amount you owe in full or in part. Your right to request a waiver is separate from
*4A2017095000064416*
                       *4A2017095000064416*




                                              your right to appeal our determination, and you may request both a waiver and an appeal at the
                                              same time. The Medicare program may waive recovery of the amount you owe if you can show
                                              that you meet both of the following conditions:

                                                     1. This overpayment (for purposes of requesting waiver of recovery, the amount you
                                                        owe is considered an overpayment) was not your fault, because the information you
                                                        gave us with your claims for Medicare benefits was correct and complete as far as you
                                                        knew; and when the Medicare payment was made, you thought that it was the right
                                                        payment;

                                                                                         AND

                                                     2. Paying back this money would cause financial hardship or would be unfair for some
                                                        other reason.

                                              If you believe that both of these conditions apply to you, you should send us a letter that explains
                                              why you think you should receive a waiver of recovery of the amount you owe. If you request a
                                              waiver, we will send you a form asking for more specific information about your income, assets,
                                              expenses, and the reasons why you believe you should receive a waiver. Medicare will not take
                                              any collection action while your request for waiver is being processed at any level of review. If
                                              we are unable to grant your request for a waiver, we will send you a letter that explains the
                                              reason(s) for our decision and the steps you will need to follow to appeal that decision if it is less
                                              than fully favorable to you.

                                              Right to Appeal- You also have the right to appeal our determination if you disagree that you
                                              owe Medicare as explained in Part I of this letter, or if you disagree with the amount that you owe


                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                             SGLDBLNGHP
                                                                                                                                                Page 3 of 8
                                                   Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 5 of 18




                                              Medicare ($46,244.74) as explained in Part II of this letter. To file an appeal, you should send us
                                              a letter explaining why you disagree with our determination that you owe money to Medicare
                                              and/or why you believe our calculation of the amount you owe is incorrect. Medicare will not
                                              take any collection action while your appeal request is being processed at any level of review.
                                              Once we receive your request, we will decide whether our determination that you must repay
                                              Medicare $46,244.74 is correct and send you a letter that explains the reasons for our decision.
                                              Our letter will also explain the steps you will need to follow to appeal that decision if it is less than
                                              fully favorable to you.

                                              You have 120 days from receipt of this letter April 10, 2017 to file an appeal. We must assume
                                              that you received this letter within five (5) days of the date of the letter April 10, 2017 unless you
                                              furnish us with proof of the contrary.

                                              If you have not already made full payment or otherwise resolved Medicare’s recovery claim by
*4B2017095000064416*
                       *4B2017095000064416*




                                              the date stated in Section V below, you may receive a letter stating that Medicare intends to
                                              refer the debt to the Department of the Treasury for collection. Such a letter does not change
                                              the appeal rights stated above. However, please note that unless or until you request an
                                              appeal, Medicare will not suspend collection efforts. Regardless of whether you appeal,
                                              interest will continue to accrue on any outstanding balance from the date of this letter.

                                              If you do not already have an attorney or other representative and you want help with your
                                              request for waiver or appeal, you can have a friend, lawyer, or someone else help you. Some
                                              lawyers do not charge unless you win your case. There are groups, such as lawyer referral service
                                              that can help you find a lawyer. There are also groups, such as legal aid services, that will provide
                                              free legal services if you qualify.

                                              V. What happens if I do not repay Medicare the amount I owe?

                                              If you do not repay Medicare in full by June 08, 2017, you will be required to pay interest on any
                                              remaining balance, from the date of this letter, at a rate of 9.500% per year as determined by
                                              federal regulation. If the debt is not fully resolved within 60 days of the date of this letter, interest
                                              is due and payable for each full 30 day period the debt remains unresolved. By law, all payments
                                              are applied to interest first, principal second. You can find the regulation that explains interest
                                              charges at 42 C.F.R., sub-section 411.24(m).

                                              If you choose to appeal this determination or request a full or partial waiver of recovery, you may
                                              wish to repay Medicare the full amount or the amount you believe you owe within sixty (60) days
                                              of the date of this letter to avoid the assessment of interest. Interest accrues on any unpaid
                                              balance, which may include any amount you are determined to owe once a decision is reached on
                                              your request for waiver of recovery or appeal. If you receive a waiver of recovery or if you are


                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                                SGLDBLNGHP
                                                                                                                                                   Page 4 of 8
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 6 of 18




                                              successful in appealing our decision, Medicare will refund any excess amounts you have paid.
                                              Medicare will not take any collection action while it is processing your request for waiver or
                                              appeal at any level of review.

                                              If you cannot repay Medicare in one payment, you may ask us to consider whether to allow you
                                              to pay in regular installments. If you make installment payments, you should be aware that your
                                              payments will be applied to any interest due first and then to the outstanding principal amount.

                                              The provisions of the Debt Collection Improvement Act of 1996 apply to Medicare debt.
                                              Recovery actions may include collection by Treasury offset against any monies otherwise payable
                                              to the debtor by any agency of the United States (for example, tax refunds or federal benefits),
                                              among other collection methods. If Medicare intends to take collection action (including referral
                                              to Treasury), you will be provided with appropriate notice. This notice will include information
                                              concerning appropriate steps to avoid such actions
*4C2017095000064416*
                       *4C2017095000064416*




                                              VI. Who should I contact if I have questions about this letter?


                                              If you have any questions concerning this matter, please contact the Benefits Coordination &
                                              Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
                                              hearing and speech impaired), in writing at the address below, or by fax to 405-869-3309. When
                                              sending correspondence, please include the Beneficiary Name along with the Medicare ID and
                                              Case Identification Number (shown above).

                                              Sincerely,




                                              BCRC

                                              CC: CARRIGAN COOK & ANDERSON

                                              Enclosure: Payment Summary Form




                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                        SGLDBLNGHP
                                                                                                                                           Page 5 of 8
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 7 of 18




                                                                                                  Payment Summary Form
                                 Report Number:                                     RMCAN - 5-5
                                 Contractor:                                        NGHP                                                                                                           Date:: 04/10/2017
                                                                                                                                                                                                   Time:      06:17:45
                                                                                                                                                                                                             Page 6 of 8
                                 Beneficiary Name:                                  TIJERINA, TOMAS R                                                           Case ID:
                                 Beneficiary Medicare ID:                                                                                                       Case Type:                   L – Liability
                                                                                                                                                                Date of Incident:            04/13/2014
                                                                               Line Processing                           ICD         Diagnosis                                Total          Reimburse Conditional
                           TOS                                           ICN                        Provider Name                                  From Date    To Date
                                                                                #   Contractor                         Indicator      Codes                                  Charges          Amount    Payment
                                                            60                  0      04011     ST JOSEPH REGIONAL    ICD-9       86503, E8120,   04/13/2014   04/19/2014   $87,253.76        $38,585.92    $38,585.92
                                                                                                 HEALTH CENTER                     V4987, 3159,
                                                                                                                                   51881, 80709,
                                                                                                                                   81000, 8500,
                                                                                                                                   8600, 86803
                                                            40                  0      04011     ST JOSEPH REGIONAL    ICD-9       V0382, E8120,   04/19/2014   04/19/2014          $76.00         $51.58        $51.58
                                                                                                 HEALTH CENTER                     V4987, 3159,
                                                                                                                                   51881, 80709,
                                                                                                                                   81000, 8500,
                                                                                                                                   8600, 86803
                                                            40                  0      04011     ST JOSEPH REGIONAL    ICD-9       80700           04/28/2014   04/28/2014      $356.00            $42.75        $42.75
                                                                                                 HEALTH CENTER
                                                            40                  0      04011     ST JOSEPH REGIONAL    ICD-9       81000, 86500    04/28/2014   04/28/2014          $34.10         $68.97        $34.10
                                                                                                 HEALTH CENTER
                                                                                                         *4D2017095000064416*
                                                                                                         *4D2017095000064416*
                                                                         40    0    04011   ST JOSEPH REGIONAL        ICD-9   81000           04/30/2014   04/30/2014     $137.50     $111.72     $111.72
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 8 of 18




                                                                                            HEALTH CENTER
                                                                         71   001   04412   PHI INC                   ICD-9   86509, E8120,   04/13/2014   04/13/2014   $22,184.00   $3,881.25   $3,881.25
                                                                                                                              81000, 8604
                                                                         71   001   04412   PHI INC                   ICD-9   86509, E8120,   04/13/2014   04/13/2014   $22,184.00       $0.00       $0.00
                                                                                                                              81000, 8604
                                                                         71   002   04412   PHI INC                   ICD-9   86509, E8120,   04/13/2014   04/13/2014   $13,949.00   $1,268.96   $1,268.96
                                                                                                                              81000, 8604
                                                                         71   001   04412   STEINES, MICHAEL          ICD-9   86504, E8120,   04/13/2014   04/13/2014     $409.00     $132.92     $132.92
                                                                                                                              9584
                                                                         71   001   04412   FLIPPIN, NICHOLAS W       ICD-9   81504           04/13/2014   04/13/2014     $318.00      $29.62      $29.62
                                                                         71   001   04412   FLIPPIN, NICHOLAS W       ICD-9   95901           04/13/2014   04/13/2014     $254.00      $24.58      $24.58
                                                                         71   001   04412   RAPHAEL, LEONARD          ICD-9   86509           04/13/2014   04/13/2014    $2,000.00    $264.37     $264.37
                                                                         71   002   04412   RAPHAEL, LEONARD          ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                         71   003   04412   RAPHAEL, LEONARD          ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                         71   004   04412   RAPHAEL, LEONARD          ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                         71   001   04412   STEINES, MICHAEL          ICD-9   86504, E8120,   04/13/2014   04/13/2014    $2,715.00    $880.52     $880.52
                                                                                                                              9584
                                                                         71   002   04412   STEINES, MICHAEL          ICD-9   86504, E8120,   04/13/2014   04/13/2014     $566.00      $95.35      $95.35
                                                                                                                              9584
                                                                         71   003   04412   STEINES, MICHAEL          ICD-9   86504, E8120,   04/13/2014   04/13/2014     $409.00        $0.00       $0.00
                                                                                                                              9584
                                                                         71   001   04412   HYMAN, BENJAMIN           ICD-9   V5881, V5882,   04/13/2014   04/13/2014      $43.00        $7.09       $7.09
                                                                                                                              80709
                                                                         71   001   04412   NAM, JERRY I              ICD-9   95911           04/13/2014   04/13/2014      $43.00        $0.00       $0.00
                                                                         71   002   04412   NAM, JERRY I              ICD-9   95911           04/13/2014   04/13/2014      $43.00        $7.09       $7.09
                                                                         71   001   04412   PICKETT, BRYAN            ICD-9   86509, 78650,   04/13/2014   04/13/2014    $1,216.00    $170.99     $170.99
                                                                                                                              78909, 8602
                                                                                                                                                                                                        Page 7 of 8
                                                                                                      *4E2017095000064416*
                                                                                                      *4E2017095000064416*
                                                                         71   001   04412   NAM, JERRY I            ICD-9      95911          04/13/2014   04/13/2014     $43.00     $7.09     $7.09
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 9 of 18




                                                                         71   001   04412   SPENCER, SCOTT E        ICD-9      51881          04/14/2014   04/14/2014    $510.00   $167.57   $167.57
                                                                         71   002   04412   SPENCER, SCOTT E        ICD-9      51881          04/15/2014   04/15/2014    $510.00   $167.57   $167.57
                                                                         71   003   04412   SPENCER, SCOTT E        ICD-9      51881          04/16/2014   04/16/2014    $121.00    $53.92    $53.92
                                                                         71   004   04412   SPENCER, SCOTT E        ICD-9      51881          04/17/2014   04/17/2014    $121.00    $53.92    $53.92
                                                                         71   001   04412   APPELT, ERIC A          ICD-9      V5882          04/15/2014   04/15/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/15/2014   04/15/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   APPELT, ERIC A          ICD-9      80709, V5882   04/16/2014   04/16/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   TINDALL, BRONSON S      ICD-9      95911, 80709   04/17/2014   04/17/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   DEBERRY-CARLISLE, A ICD-9          80706          04/17/2014   04/17/2014    $170.00    $55.02    $55.02
                                                                                            F
                                                                         71   002   04412   DEBERRY-CARLISLE, A ICD-9          80706          04/18/2014   04/18/2014    $170.00    $55.02    $55.02
                                                                                            F
                                                                         71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/18/2014   04/18/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/19/2014   04/19/2014     $43.00     $7.09     $7.09
                                                                         71   001   04412   KASH, FREDERICK F       ICD-9      78609, V5882   04/28/2014   04/28/2014     $48.00     $8.47     $8.47
                                                                         71   001   04412   BRAZEAL, JUSTIN R       ICD-9      81000          04/30/2014   04/30/2014     $79.65    $38.28    $38.28
                                                                         71   002   04412   BRAZEAL, JUSTIN R       ICD-9      81000          04/30/2014   04/30/2014     $32.85     $6.53     $6.53
                                                                                                                Sum of Total Charges:                      $156,253.86
                                                                                                                Total Conditional Charges:                 $46,244.74
                                                                                                                                                                                                  Page 8 of 8
                                                                                                   *8F2017095000064416*
                                                                                                   *8F2017095000064416*
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 10 of 18
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 11 of 18




                                              that you are required to repay the Medicare program $46,244.74 for the cost of medical care it
                                              paid relating to your case.

                                              Please read this entire letter, as it contains important information, including:

                                                 •   An explanation of why you need to repay Medicare and the way we determined the
                                                     amount you are required to repay (Parts I and II);
                                                 •   Instructions for repaying Medicare if you agree that there has been an overpayment and
                                                     accept the amount we have determined you owe, (Part III);
                                                 •   Instructions for requesting waiver of recovery (for the full or a part of the amount of this
                                                     demand) or appeal (if you disagree that an overpayment exists or with the amount of the
                                                     overpayment we have determined you owe), (Part IV). Please note that Medicare will not
                                                     take any collection actions while your request for waiver of recovery or appeal is being
                                                     processed at any level of review;
*422017095000064417*
                       *422017095000064417*




                                                 •   Interest charges that apply if you do not repay Medicare within sixty (60) days from the
                                                     date of this letter and certain actions Medicare may decide to take if you fail to repay the
                                                     amount you owe, (Part V);
                                                 •   Whom you should contact if you have questions about this letter, (Part VI).

                                              I. Why am I required to repay Medicare?




                                                                     PY
                                              You are required to repay Medicare because Medicare paid for medical care you received related
                                              to the recovery of your case. The Medicare Secondary Payer (MSP) law allows Medicare to pay
                                              conditionally for medical care received by a Medicare beneficiary who has or may have a case.
                                              However, the law also requires Medicare to recover those payments if payment of a settlement,
                                              judgment, award, or other payment has been or could be made.




                                                                    O
                                              If you would like to read the MSP law, you can find it in Title 42 of the United States Code,
                                              Section 1395y(b)(2). You can also find the regulations that explain how the Medicare program
                                              recovers amounts it is owed under the MSP law in Title 42 of the Code of Federal Regulations,




                                                                   C
                                              beginning at Section 411.20.

                                              II. How did Medicare decide how much money I owe?

                                              The Medicare program paid $46,244.74 for medical care related to the incident referenced above.
                                              The list of these Medicare Part A and Part B Fee-for-Service claims paid by Medicare is enclosed
                                              with this letter. The Medicare program generally reduces the amount a Medicare beneficiary is
                                              required to repay by taking into account the costs (such as attorney’s fees) paid by the beneficiary
                                              to obtain his/her settlement, judgment, award, or other payment. You can find the formula we
                                              use to decide how much the amount of this reduction should be at 42 C.F.R., sub-section 411.37.
                                              We have applied the formula and determined that the amount you owe Medicare is$46,244.74.

                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                           SGLDBLNGHP
                                                                                                                                              Page 2 of 9
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 12 of 18




                                              This letter relates only to money paid from your current settlement, judgment, award or other
                                              payment. If, in the future, you receive additional consideration or compensation from any source
                                              related to this injury, incident, or illness, you must let us know.

                                              III. If I accept this determination, how do I repay Medicare what I owe?

                                              As stated, Medicare has calculated an overpayment of $46,244.74, with repayment requested
                                              within sixty (60) days of the date of this letter, April 10, 2017. Please send a check or money
                                              order for $46,244.74, made payable to Medicare, to us at the address listed at the end of this
                                              letter. Please make sure to include your name and Medicare ID on the check or money order and
                                              include a copy of this letter with your payment. If you are unable to include a copy of this letter
                                              with our payment, please include your name and Medicare ID as well as your Case Identification
                                              Number (from the beginning of this letter) on your check.
*432017095000064417*
                       *432017095000064417*




                                              The amount requested in this letter may not reflect payments you have already made prior to the
                                              issuance of this demand letter dated April 10, 2017. Upon issuing a check, please deduct
                                              previous payments made to Medicare for the above referenced debt.

                                              IV. What rights do I have if I disagree with the amount this letter says I owe or think that I
                                              should not have to repay Medicare for some other reason?




                                                                     PY
                                              Right to Request a Waiver- You have the right to request that the Medicare program waive
                                              recovery of the amount you owe in full or in part. Your right to request a waiver is separate from
                                              your right to appeal our determination, and you may request both a waiver and an appeal at the
                                              same time. The Medicare program may waive recovery of the amount you owe if you can show
                                              that you meet both of the following conditions:




                                                                    O
                                                     1. This overpayment (for purposes of requesting waiver of recovery, the amount you
                                                        owe is considered an overpayment) was not your fault, because the information you
                                                        gave us with your claims for Medicare benefits was correct and complete as far as you




                                                                   C
                                                        knew; and when the Medicare payment was made, you thought that it was the right
                                                        payment;

                                                                                        AND

                                                     2. Paying back this money would cause financial hardship or would be unfair for some
                                                        other reason.

                                              If you believe that both of these conditions apply to you, you should send us a letter that explains
                                              why you think you should receive a waiver of recovery of the amount you owe. If you request a
                                              waiver, we will send you a form asking for more specific information about your income, assets,

                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                            SGLDBLNGHP
                                                                                                                                               Page 3 of 9
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 13 of 18




                                              expenses, and the reasons why you believe you should receive a waiver. Medicare will not take
                                              any collection action while your request for waiver is being processed at any level of review. If
                                              we are unable to grant your request for a waiver, we will send you a letter that explains the
                                              reason(s) for our decision and the steps you will need to follow to appeal that decision if it is less
                                              than fully favorable to you.

                                              Right to Appeal- You also have the right to appeal our determination if you disagree that you
                                              owe Medicare as explained in Part I of this letter, or if you disagree with the amount that you owe
                                              Medicare ($46,244.74) as explained in Part II of this letter. To file an appeal, you should send us
                                              a letter explaining why you disagree with our determination that you owe money to Medicare
                                              and/or why you believe our calculation of the amount you owe is incorrect. Medicare will not
                                              take any collection action while your appeal request is being processed at any level of review.
                                              Once we receive your request, we will decide whether our determination that you must repay
                                              Medicare $46,244.74 is correct and send you a letter that explains the reasons for our decision.
*442017095000064417*
                       *442017095000064417*




                                              Our letter will also explain the steps you will need to follow to appeal that decision if it is less than
                                              fully favorable to you.

                                              You have 120 days from receipt of this letter April 10, 2017 to file an appeal. We must assume
                                              that you received this letter within five (5) days of the date of the letter April 10, 2017 unless you
                                              furnish us with proof of the contrary.




                                                                      Y
                                              If you have not already made full payment or otherwise resolved Medicare’s recovery claim by
                                              the date stated in Section V below, you may receive a letter stating that Medicare intends to




                                                                     P
                                              refer the debt to the Department of the Treasury for collection. Such a letter does not change
                                              the appeal rights stated above. However, please note that unless or until you request an
                                              appeal, Medicare will not suspend collection efforts. Regardless of whether you appeal,
                                              interest will continue to accrue on any outstanding balance from the date of this letter.




                                                                    O
                                              If you do not already have an attorney or other representative and you want help with your
                                              request for waiver or appeal, you can have a friend, lawyer, or someone else help you. Some




                                                                   C
                                              lawyers do not charge unless you win your case. There are groups, such as lawyer referral service
                                              that can help you find a lawyer. There are also groups, such as legal aid services, that will provide
                                              free legal services if you qualify.

                                              V. What happens if I do not repay Medicare the amount I owe?

                                              If you do not repay Medicare in full by June 08, 2017, you will be required to pay interest on any
                                              remaining balance, from the date of this letter, at a rate of 9.500% per year as determined by
                                              federal regulation. If the debt is not fully resolved within 60 days of the date of this letter, interest
                                              is due and payable for each full 30 day period the debt remains unresolved. By law, all payments
                                              are applied to interest first, principal second. You can find the regulation that explains interest

                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                                SGLDBLNGHP
                                                                                                                                                   Page 4 of 9
                                                  Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 14 of 18




                                              charges at 42 C.F.R., sub-section 411.24(m).

                                              If you choose to appeal this determination or request a full or partial waiver of recovery, you may
                                              wish to repay Medicare the full amount or the amount you believe you owe within sixty (60) days
                                              of the date of this letter to avoid the assessment of interest. Interest accrues on any unpaid
                                              balance, which may include any amount you are determined to owe once a decision is reached on
                                              your request for waiver of recovery or appeal. If you receive a waiver of recovery or if you are
                                              successful in appealing our decision, Medicare will refund any excess amounts you have paid.
                                              Medicare will not take any collection action while it is processing your request for waiver or
                                              appeal at any level of review.

                                              If you cannot repay Medicare in one payment, you may ask us to consider whether to allow you
                                              to pay in regular installments. If you make installment payments, you should be aware that your
                                              payments will be applied to any interest due first and then to the outstanding principal amount.
*452017095000064417*
                       *452017095000064417*




                                              The provisions of the Debt Collection Improvement Act of 1996 apply to Medicare debt.
                                              Recovery actions may include collection by Treasury offset against any monies otherwise payable
                                              to the debtor by any agency of the United States (for example, tax refunds or federal benefits),
                                              among other collection methods. If Medicare intends to take collection action (including referral
                                              to Treasury), you will be provided with appropriate notice. This notice will include information




                                                                     Y
                                              concerning appropriate steps to avoid such actions

                                              VI. Who should I contact if I have questions about this letter?




                                                                   OP
                                              If you have any questions concerning this matter, please contact the Benefits Coordination &
                                              Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
                                              hearing and speech impaired), in writing at the address below, or by fax to 405-869-3309. When
                                              sending correspondence, please include the Beneficiary Name along with the Medicare ID and
                                              Case Identification Number (shown above).

                                              Sincerely,




                                              BCRC
                                                                  C
                                              CC: CARRIGAN COOK & ANDERSON


                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                                          SGLDBLNGHP
                                                                                                                                             Page 5 of 9
                                                 Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 15 of 18




                                              Enclosure: Payment Summary Form
*462017095000064417*
                       *462017095000064417*




                                                                 PY
                                                               CO
                                  NGHP ∑ PO BOX 138832 ∑ OKLAHOMA CITY, OK 73113                                      SGLDBLNGHP
                                                                                                                         Page 6 of 9
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 16 of 18




                                                                                                   Payment Summary Form
                                 Report Number:                                      RMCAN - 5-5
                                 Contractor:                                         NGHP                                                                                                           Date:: 04/10/2017
                                                                                                                                                                                                    Time:      06:17:45
                                                                                                                                                                                                              Page 7 of 9
                                 Beneficiary Name:                                   TIJERINA, TOMAS R                                                           Case ID:
                                 Beneficiary Medicare ID:                                                                                                        Case Type:                   L – Liability
                                                                                                                                                                 Date of Incident:            04/13/2014
                                                                                Line Processing                           ICD         Diagnosis                                Total          Reimburse Conditional
                           TOS                                            ICN                        Provider Name                                  From Date    To Date
                                                                                 #   Contractor                         Indicator      Codes                                  Charges          Amount    Payment
                                                            60                   0      04011     ST JOSEPH REGIONAL    ICD-9       86503, E8120,   04/13/2014   04/19/2014   $87,253.76        $38,585.92    $38,585.92
                                                                                                  HEALTH CENTER                     V4987, 3159,
                                                                                                                                    51881, 80709,
                                                                                                                                    81000, 8500,
                                                                                                                                    8600, 86803
                                                            40                   0      04011     ST JOSEPH REGIONAL    ICD-9       V0382, E8120,   04/19/2014   04/19/2014          $76.00         $51.58        $51.58
                                                                                                  HEALTH CENTER                     V4987, 3159,
                                                                                                                                    51881, 80709,
                                                                                                                                    81000, 8500,
                                                                                                                                    8600, 86803
                                                            40                   0      04011     ST JOSEPH REGIONAL    ICD-9       80700           04/28/2014   04/28/2014      $356.00            $42.75        $42.75
                                                                                                  HEALTH CENTER
                                                            40                   0      04011     ST JOSEPH REGIONAL    ICD-9       81000, 86500    04/28/2014   04/28/2014          $34.10         $68.97        $34.10
                                                                                                  HEALTH CENTER
                                                                                                          *472017095000064417*
                                                                                                          *472017095000064417*
                                                                          40    0    04011   ST JOSEPH REGIONAL         ICD-9   81000           04/30/2014   04/30/2014     $137.50     $111.72     $111.72
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 17 of 18




                                                                                             HEALTH CENTER
                                                                          71   001   04412   PHI INC                    ICD-9   86509, E8120,   04/13/2014   04/13/2014   $22,184.00   $3,881.25   $3,881.25
                                                                                                                                81000, 8604
                                                                          71   001   04412   PHI INC                    ICD-9   86509, E8120,   04/13/2014   04/13/2014   $22,184.00       $0.00       $0.00
                                                                                                                                81000, 8604
                                                                          71   002   04412   PHI INC                    ICD-9   86509, E8120,   04/13/2014   04/13/2014   $13,949.00   $1,268.96   $1,268.96
                                                                                                                                81000, 8604
                                                                          71   001   04412   STEINES, MICHAEL           ICD-9   86504, E8120,   04/13/2014   04/13/2014     $409.00     $132.92     $132.92
                                                                                                                                9584
                                                                          71   001   04412   FLIPPIN, NICHOLAS W        ICD-9   81504           04/13/2014   04/13/2014     $318.00      $29.62      $29.62
                                                                          71   001   04412   FLIPPIN, NICHOLAS W        ICD-9   95901           04/13/2014   04/13/2014     $254.00      $24.58      $24.58
                                                                          71   001   04412   RAPHAEL, LEONARD           ICD-9   86509           04/13/2014   04/13/2014    $2,000.00    $264.37     $264.37
                                                                          71   002   04412   RAPHAEL, LEONARD           ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                          71   003   04412   RAPHAEL, LEONARD           ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                          71   004   04412   RAPHAEL, LEONARD           ICD-9   86509           04/13/2014   04/13/2014        $0.00       $0.00       $0.00
                                                                          71   001   04412   STEINES, MICHAEL           ICD-9   86504, E8120,   04/13/2014   04/13/2014    $2,715.00    $880.52     $880.52
                                                                                                                                9584
                                                                          71   002   04412   STEINES, MICHAEL           ICD-9   86504, E8120,   04/13/2014   04/13/2014     $566.00      $95.35      $95.35
                                                                                                                                9584
                                                                          71   003   04412   STEINES, MICHAEL           ICD-9   86504, E8120,   04/13/2014   04/13/2014     $409.00        $0.00       $0.00
                                                                                                                                9584
                                                                          71   001   04412   HYMAN, BENJAMIN            ICD-9   V5881, V5882,   04/13/2014   04/13/2014      $43.00        $7.09       $7.09
                                                                                                                                80709
                                                                          71   001   04412   NAM, JERRY I               ICD-9   95911           04/13/2014   04/13/2014      $43.00        $0.00       $0.00
                                                                          71   002   04412   NAM, JERRY I               ICD-9   95911           04/13/2014   04/13/2014      $43.00        $7.09       $7.09
                                                                          71   001   04412   PICKETT, BRYAN             ICD-9   86509, 78650,   04/13/2014   04/13/2014    $1,216.00    $170.99     $170.99
                                                                                                                                78909, 8602
                                                                                                                                                                                                          Page 8 of 9
                                                                                                       *482017095000064417*
                                                                                                       *482017095000064417*
                                                                          71   001   04412   NAM, JERRY I            ICD-9      95911          04/13/2014   04/13/2014     $43.00     $7.09     $7.09
Case 4:20-cv-00991 Document 1-3 Filed on 03/18/20 in TXSD Page 18 of 18




                                                                          71   001   04412   SPENCER, SCOTT E        ICD-9      51881          04/14/2014   04/14/2014    $510.00   $167.57   $167.57
                                                                          71   002   04412   SPENCER, SCOTT E        ICD-9      51881          04/15/2014   04/15/2014    $510.00   $167.57   $167.57
                                                                          71   003   04412   SPENCER, SCOTT E        ICD-9      51881          04/16/2014   04/16/2014    $121.00    $53.92    $53.92
                                                                          71   004   04412   SPENCER, SCOTT E        ICD-9      51881          04/17/2014   04/17/2014    $121.00    $53.92    $53.92
                                                                          71   001   04412   APPELT, ERIC A          ICD-9      V5882          04/15/2014   04/15/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/15/2014   04/15/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   APPELT, ERIC A          ICD-9      80709, V5882   04/16/2014   04/16/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   TINDALL, BRONSON S      ICD-9      95911, 80709   04/17/2014   04/17/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   DEBERRY-CARLISLE, A ICD-9          80706          04/17/2014   04/17/2014    $170.00    $55.02    $55.02
                                                                                             F
                                                                          71   002   04412   DEBERRY-CARLISLE, A ICD-9          80706          04/18/2014   04/18/2014    $170.00    $55.02    $55.02
                                                                                             F
                                                                          71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/18/2014   04/18/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   TINDALL, BRONSON S      ICD-9      95911          04/19/2014   04/19/2014     $43.00     $7.09     $7.09
                                                                          71   001   04412   KASH, FREDERICK F       ICD-9      78609, V5882   04/28/2014   04/28/2014     $48.00     $8.47     $8.47
                                                                          71   001   04412   BRAZEAL, JUSTIN R       ICD-9      81000          04/30/2014   04/30/2014     $79.65    $38.28    $38.28
                                                                          71   002   04412   BRAZEAL, JUSTIN R       ICD-9      81000          04/30/2014   04/30/2014     $32.85     $6.53     $6.53
                                                                                                                 Sum of Total Charges:                      $156,253.86
                                                                                                                 Total Conditional Charges:                 $46,244.74
                                                                                                                                                                                                   Page 9 of 9
                                                                                                    *892017095000064417*
                                                                                                    *892017095000064417*
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 1 of 40




           EXHIBIT “D”
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 2 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 3 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 4 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 5 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 6 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 7 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 8 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 9 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 10 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 11 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 12 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 13 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 14 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 15 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 16 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 17 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 18 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 19 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 20 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 21 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 22 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 23 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 24 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 25 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 26 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 27 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 28 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 29 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 30 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 31 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 32 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 33 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 34 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 35 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 36 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 37 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 38 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 39 of 40
Case 4:20-cv-00991 Document 1-4 Filed on 03/18/20 in TXSD Page 40 of 40
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 1 of 8




           EXHIBIT “E”
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 2 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 3 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 4 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 5 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 6 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 7 of 8
Case 4:20-cv-00991 Document 1-5 Filed on 03/18/20 in TXSD Page 8 of 8
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 1 of 6




           EXHIBIT “F”
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 2 of 6
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 3 of 6
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 4 of 6
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 5 of 6
Case 4:20-cv-00991 Document 1-6 Filed on 03/18/20 in TXSD Page 6 of 6
                           Case 4:20-cv-00991 Document 1-7 Filed on 03/18/20 in TXSD Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                     CARRIGAN & ANDERSON, PLLC, STEPHEN P. CARRIGAN


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              HARRIS
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jose Vela Jr, Assistant United States Attorney, United States Attorney's
Office, 1000 Louisiana Street, Suite 2300, Houston, TX 77002,
713-567-9000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. 1395y(b)
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of Conditional Payments under Medicare Secondary Payer statute
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/18/2020                                                              /s/ Jose Vela Jr.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 4:20-cv-00991 Document 1-7 Filed on 03/18/20 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 09/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
